Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Schneider on 14 February 2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1: line 10, the limitation “at least three radial bearings;” has been replaced by --at least three radial bearings, each supporting only a radial load;--- 
Claim 1: lines 14-16, the limitation:
“wherein the first and second bearing rings are supported against one other in the radial direction by the at least three radial bearings that are arranged on the inner and outer circumferential sides of the first bearing ring.” 
has been replaced by:
--wherein the first and second bearing rings are supported against one another in the radial direction by the at least three radial bearings such that at least one of the radial bearings is arranged on the inner circumferential side of the first bearing and at least one other of the radial bearings is arranged on the outer circumferential side of the first bearing ring.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

	A first axial bearing; a second axial bearing; and at least three radial bearings, each supporting only a radial load; wherein the bearing rings are supported against one another in the axial direction of the rolling bearing by means of the first and second axial bearings that are arranged on the oppositely disposed end faces of the first bearing ring; and wherein the first and second bearing rings are supported against one another in the radial direction by the at least three radial bearings such that at least one of the radial bearings is arranged on the inner circumferential side of the first bearing and at least one other of the radial bearings is arranged on the outer circumferential side of the first bearing ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656